Citation Nr: 0600529	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-25 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) non-service connected 
disability pension benefits in the calculated amount of 
$99,214.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from November 1972 to May 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision of the Committee on 
Waivers and Compromises (Committee) of the Portland, Oregon 
VA Regional Office.  

The veteran appeared before the Committee at a hearing in 
October 2002.


FINDINGS OF FACT

1.  The veteran was awarded non-service connected disability 
pension benefits in March 1983, based on the veteran's status 
post traumatic injury to the head with hemianopsia, right 
upper extremity weakness, loss of short-term memory, and burr 
holes; history of seizure disorder, and back disability. 

2.  The RO notified the veteran, in 1987 and several award 
notifications thereafter, that his continued eligibility for 
disability pension benefits was based on his family income 
and that he should notify the VA of any changes in dependents 
and income. 

3.  In June 2000, the veteran reported in a VAF 21-4138, that 
he was married and had been married since September 1987.  He 
thereafter provided information showing his spouse's income.

4.  In August 2001, the veteran's non-service connected 
disability pension benefits were terminated effective October 
1, 1987.  This action created an overpayment of $99,214.

5.  Given the veteran's level of intellectual functioning, 
the indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of compensation 
benefits, in the calculated amount of $99,214, is not 
precluded by law.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 
2002); 38 C.F.R. § 1.962 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

The veteran does not dispute that his failure to report his 
marriage and the  employment income earned by his spouse from 
1987 through 2000 created an overpayment of VA nonservice-
connected pension benefits.  He denies, however, bad faith or 
misrepresentation in the creation of the indebtedness and in 
essence seeks waiver of the indebtedness based on financial 
hardship and the effects of his mental disorder.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When 
there is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that recovery of the debt would be against equity and good 
conscience.  As the veteran has not questioned the validity 
of the indebtedness, and because the Board is satisfied that 
the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled. See 38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.962 (2005).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2005).  If, however, there is an indication of fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2005) (38 C.F.R. § 1.965(b) was amended subsequent 
to the date of the veteran's claim in order to comply with 
legislative changes to 38 U.S.C.A. § 5302 that had preceded 
the veteran's claim. Because the amended statute is binding 
in this case, the amended regulatory provisions are also 
applied.  See 58 Fed. Reg. 3840 (Jan. 12, 1993); 58 Fed. Reg. 
7296 (Feb. 5, 1993)); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  

Here, the veteran was initially awarded non service connected 
disability pension in March 1983 after a 1976 car accident 
left him with status post traumatic injury to the head with 
hemianopsia, right upper extremity weakness, loss of short-
term memory, and burr holes.  A December 1982 VA examination 
noted that the veteran's employability was severely limited 
by his mental capacity.  A March 1987 VA examination report 
indicated that the veteran was extremely slow mentating, was 
off on time orientation by one month, had loss of short term 
memory, and had decreased fund of knowledge.  The examiner 
stated that he estimated the veteran's IQ to be in the 
functional level in the low range.  The impression was 
organic brain syndrome secondary to head trauma, with grossly 
impaired impairment level.  The examiner stated that the 
veteran's ability to handle funds was not intact, and his 
girlfriend helped him.  An April 1987 intellectual function 
consultation report revealed the veteran's prorated 
performance IQ on testing was 78.  Subsequent VA examinations 
continue to show organic brain syndrome with similar 
findings.

Statements in the record indicate that the veteran could not 
read or write for many years after his accident and had to be 
retaught.

In several letters of record, dated in August 1987, October 
1987, and January 1988, and many dates thereafter, the 
veteran was advised that his rate of pension was based on his 
family income and that he should advise VA of change in 
dependents and if dependents have income.  

The veteran signed an Improved Pension Eligibility 
Verification Report in July 1988, reporting that he was not 
married and that he did not have any income.  Subsequent 
Improved Pension Eligibility Verification Reports were 
submitted in July 1989, July 1991, July 1992, August 1993, 
and July 1994.

In June 2000, the veteran requested that his pension be 
stopped immediately.  He reported that he was married and had 
been married since September 1987 and that his spouse had 
income.  Subsequently, the veteran reported that his father 
had filled out all his VA forms and he signed them.  The 
veteran reported that his father told him that his spouse's 
income did not count as they had separate accounts.  He 
stated that his spouse never saw the VA paperwork.  In June 
2001, the veteran's spouse provided all of her income data 
dating back to 1987.  

In August 2001, the RO terminated the veteran's disability 
pension effective October 1, 1987 due to excessive income and 
notified the veteran of an overpayment in the amount of 
$99,214.  In September 2001, the veteran and his spouse filed 
a claim for waiver and submitted a financial status report 
showing that their expenses exceed their income.  The veteran 
reported that he had difficulty keeping work due to his 
mental and physical disabilities.

In a February 2002 decision, the Committee denied the waiver 
request finding that the veteran knew or should have known 
that he had to report his marriage as well as his spouse's 
income to VA, and that he did not do so with the intent of 
retaining eligibility for VA benefits.  The Committee found 
misrepresentation and, thus determined that waiver was 
precluded under the statute.  

To establish misrepresentation, VA must show that there was a 
willful misrepresentation of a material fact or the willful 
failure to disclose a material fact with the intent of 
obtaining or retaining, or assisting an individual to obtain 
eligibility for VA benefits.  To determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor. The burden of proof lies solely with 
VA. 38 C.F.R. §§ 1.962(b), 1.965(b)(1) (2005).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).
The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

The Board further notes that the RO, in its August 2003 
Statement of the case, included lack of good faith in the 
laws and regulations.  The Board points out that the 
Veterans' Benefits Amendment Act of 1989, Public Law 101-237, 
§ 311, enacted on December 18, 1989, amended 38 U.S.C. § 5302 
(formerly § 3102), substituting "bad faith" for "material 
fault" and "lack of good faith", on the part of the person 
requesting a waiver, as bars to waiver of recovery of an 
overpayment of VA benefits.  Accordingly, the term lack of 
good faith is no longer appropriate.

Although the evidence clearly indicates that the veteran was 
notified of the need to report any change in income and of 
the effect that a change in income would have on his 
entitlement to pension benefits, there is no indication that 
he willfully attempted to deceive VA by failing to report his 
marriage and his spouse's income.  An August 2003 
intellectual assessment report revealed that the veteran's 
full scale IQ was 70.  The examiner noted that the veteran's 
scores were on the low end of the borderline retarded range.  
It was noted that he lived with his ex-wife, had difficulty 
keeping a job, that he had impairment of memory and judgment.  
The assessment was dementia due to head trauma and borderline 
intellectual functioning. 

Based on the medical evidence and resolving doubt in the 
veteran's favor, the Board finds, given the veteran's level 
of intellectual functioning, that the veteran's actions do 
not rise to the level of misrepresentation or bad faith.  The 
evidence suggests that the veteran's error was more of 
omission rather than commission. 

Accordingly, given the evidence as outlined above, the Board 
finds that the veteran did not commit fraud, 
misrepresentation or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment. 


ORDER

Waiver of recovery of an overpayment of disability pension 
benefits, in the calculated amount of $99,214, is not 
precluded as a matter of law.  To this extent only, the 
appeal is granted, subject to the following remand.




REMAND

Inasmuch as the Board determined that waiver of recovery of 
the debt is not precluded by fraud, misrepresentation or bad 
faith, the application of the standard of equity and good 
conscience must be considered.

Applicable law provides that there shall be no recovery of 
payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government. As set forth 
in 38 C.F.R. § 1.965(a) (2005), in making this determination, 
consideration will be given to the following elements which 
are not intended to be all-inclusive:

(1) Fault of debtor. Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults. Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2002.  Subsequently, 
evidence suggested that the veteran and his wife are 
divorced.  The veteran should be allowed an opportunity to 
submit additional evidence pertinent to his request for 
waiver of recovery of the assessed overpayment, including a 
complete financial status report, citing all current income, 
expenses, and assets.

Accordingly, this case is REMANDED for the following:

1. The veteran should again be furnished 
a Financial Status Report for 
completion. The RO is requested to 
provide the veteran with an explanation 
of the need for current financial 
information with regard to his claim and 
allow him an appropriate period of time 
to provide the requested information.

2. Thereafter, the RO should readjudicate 
this claim on the basis of whether 
collection of the debt would violate the 
principles of equity and good conscience. 
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent. 
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The veteran may submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


